Exhibit 10.1 EXECUTION VERSION Dated July 29, 2009 CALL OPTION AGREEMENT MERCK & CO., INC. and SCHERING-PLOUGH CORPORATION and SANOFI-AVENTIS CALL OPTION AGREEMENT Call Option Agreement, dated as of July 29, 2009, among: (1) Schering-Plough Corporation, a corporation organized under the laws of New Jersey (“Schering-Plough”); (2) Merck & Co., Inc.,a corporation organized under the laws of New Jersey (“Merck”); -and- (3) Sanofi-Aventis, a société anonyme organized under the laws of France (“Sanofi-Aventis”) (Schering-Plough, Merck and Sanofi-Aventis are hereinafter referred to individually as a “Party” and collectively as the “Parties”). WHEREAS (A) Merck and Schering-Plough are parties to that certain Agreement and Plan of Merger, dated March 8, 2009 (the “Merger Agreement”), by and among Schering-Plough, Merck and two Subsidiaries of Schering-Plough formed to execute the merger of one of the Subsidiaries into Schering-Plough such that Schering-Plough is the surviving corporation in such merger and the other Subsidiary into Merck such that Merck is the surviving corporation in such merger (the “Merger”) and becomes a wholly-owned Subsidiary of Schering-Plough; (B) Each of Merck and Sanofi-Aventis owns, indirectly, 50% of the outstanding equity interests in Merial Limited, a private company limited by shares organized under the laws of England and domesticated in Delaware as a limited liability company (“Merial”). Merial and its Subsidiaries are engaged in the discovery and development, manufacturing, marketing and sale of pharmaceutical, biological and medicinal products to enhance the health or performance of animals (collectively, the “Merial Business”); (C) Schering-Plough and its Subsidiaries are engaged in the animal health business, including discovery and development, manufacturing and sale of veterinary products in all major food producing and companion animal species (collectively, the “I/SP Business”), which is conducted through Intervet Holdings B.V., Intervet, Inc. and certain other Subsidiaries of Schering-Plough (the “I/SP Entities”); (D) Merck and Sanofi-Aventis have agreed, pursuant to a share purchase agreement, dated as of the date hereof (the “Share Purchase Agreement”), by and among Sanofi-Aventis, Merck and certain of Merck’s Subsidiaries, that certain of Merck’s Subsidiaries will sell to Sanofi-Aventis or a Subsidiary of Sanofi-Aventis and Sanofi-Aventis or such Subsidiary will buy from Merck’s Subsidiaries, all of the equity interests in Merial owned by Merck and its Subsidiaries (the “Merial Equity Interests”) such that Sanofi-Aventis will then own, directly or indirectly, all of the outstanding equity interests in Merial; and (E) Subject to and upon the terms and conditions described in this Agreement, Schering-Plough offers herein to Sanofi-Aventis an option, and Sanofi-Aventis accepts such option (without undertaking to exercise it), to, following the completion of the Merger and the acquisition by Sanofi-Aventis of the Merial Equity Interests pursuant to the Share Purchase Agreement, cause the I/SP Entities, which would, at the Closing, collectively conduct all of the I/SP Business, to be combined with Merial (by way of contribution) upon the terms and conditions described in this Agreement, as a result of which Sanofi-Aventis and Schering-Plough would each, directly or indirectly, hold 50% of the equity interests in such combined company. Now, Therefore, in consideration of the mutual covenants herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties, intending to be legally bound, hereby covenant and agree as follows: 1 Definitions In this Agreement, in addition to such terms as are defined elsewhere in this Agreement, the following terms have the meanings specified in this Clause 1: “AAA Complex Commercial Rules” has the meaning set forth in Clause 4.5.1; “Abbreviated Financial Statements” means: · Statement of Net Sales and Expenses for the I/SP Business pursuant to the requirements of Rule 3-05 of Regulation S-X. These statements will include net sales less expenses attributable to the I/SP Business. Expenses would include all direct expenses, such as cost of sales, sales and marketing, depreciation and amortization, foreign exchange transaction gains and losses, special and acquisition related charges and all allocations of corporate administrative expenses that have historically been made by Schering-Plough and would only exclude interest, income taxes and the costs of Schering-Plough’s senior executive management (which is considered to be part of corporate overhead); · Statement of Assets Acquired and Liabilities Assumed pursuant to the requirements of Rule 3-05 of Regulation S-X. This statement will consist only of the assets acquired and liabilities to be assumed by an acquirer; · To the extent available, selected cash flow information about cash flows relating to the I/SP Business in the notes to the financial statements. Such information will be prepared consistent with the Statement of Assets Acquired and Liabilities Assumed and Statement of Net Sales and Expenses; and · The notes to the I/SP Business financial statements will disclose the basis of presentation and the nature of the omitted items; “Affiliate” of a Person means a Person that directly or indirectly through one or more intermediaries Controls, is Controlled by, or is under common Control with, the first Person; “Agreement” means this Call Option Agreement, including the Schedules and Exhibits hereto; “animal health business” means the animal health business, including the discovery and development, manufacturing, marketing and sale of animal health products throughout the world; “Business Day” means a day other than a Saturday, Sunday or other day on which commercial banks in New York City, London or Paris are authorized or required to close; “Call Notice” has the meaning set forth in Clause 3.5.2; “Call Right” has the meaning set forth in Clause 3.1.1; “Closing” has the meaning set forth in Clause 6.1; “Closing Accounts” means collectively the I/SP Closing Accounts and the Merial Closing Accounts; “Closing Date” has the meaning set forth in Clause 6.1; “Closing Financial Documents” means collectively the I/SP Closing Accounts, the Merial Closing Accounts, the I/SP Value, the Merial Value, the Notified I/SP Adjustment Amount and the Notified Merial Adjustment Amount; “Commencement Date” has the meaning set forth in Clause 3.2.2; “Competition Laws” means the antitrust or competition laws in effect with respect to the exercise of the Call Right and transfer of the I/SP Business to Merial, including in the European
